      Case 1:17-cv-07378-PKC Document 522 Filed 07/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




VALASSIS COMMUNICATIONS, INC.,

                       Plaintiff,
                 v.
                                                    17 cv 7378 (PKC)
NEWS CORPORATION, et al.,

                       Defendants.




                            JURY VERDICT FORM




                                             P. Kevin Castel, U.S.D.J.
          Case 1:17-cv-07378-PKC Document 522 Filed 07/14/21 Page 2 of 2




Please deliberate and answer each question below.

 1.       Count One: Monopolization

          a.     Do you find that Valassis proved the elements of its claim for monopolization
                 against:

               News Corporation                                        ____ YES      ____ NO


               News America Marketing In-Store Services L.L.C.,
                                                                       ____ YES      ____ NO


                If the answer to Question 1(a) is “yes,” please answer Question 1(b). If the answer
                to Question 1(a) is “no,” please proceed to question 2.



          b.     What damages do you award Valassis on its claim?

                 _______________________________


 2.       If you answered question 1(a) above as “No” as to either or both defendants, did you
          find that Valassis proved that the Third-Party In-Store Promotions market was a separate
          market?


                                                                       ____ YES      ____ NO



 Please date and sign the verdict form.


 Dated:                                             Jury Foreperson:
